           Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 1 of 27




Reed Zars (WY State Bar No. 6-3224)
Attorney at Law
910 E. Kearney Street
Laramie, Wyoming 82070
Telephone: (307) 760-6268
Email: reed@zarslaw.com
Member, U.S. District Court, Western District of Texas Bar

Gabriel Clark-Leach (TX State Bar No. 24069516)
Environmental Integrity Project
1206 San Antonio Street
Austin, Texas 78701
Telephone: (512) 637-9479
Email: gclarkleach@environmentalintegrity.org
Application for admission granted; swearing in scheduled December 2019

George E. Hays (WA State Bar No. 53874)
P.O. Box 843
Bellevue, Washington 98009
Telephone: (415) 566-5414
Email: georgehays@mindspring.com
Application pending for admission

Counsel for Plaintiff

                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                            MIDLAND/ODESSA DIVISION


Sierra Club, Plaintiff,                       Civil Action No.
                                                7:19-cv-00280
      v.
                                              Notice of Lodging
James Lake Midstream, LLC and Canyon
Midstream Partners, LLC, Defendants.
       Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 2 of 27



       Plaintiff Sierra Club hereby provides notice to the Court of the lodging of the

attached Consent Decree. The relief set forth in this Consent Decree represents a full

resolution of this Clean Air Act citizen suit.

       This Consent Decree should not to be entered as an Order of the Court until the

completion of a forty-five (45) day review period provided to the United States

Department of Justice and the Environmental Protection Agency by the Clean Air Act, 42

U.S.C. § 7604 (c)(3), and described in paragraphs 40-42 of the Consent Decree.

Following the conclusion of the forty -five day notice period , the Parties intend to review

and take into account any comments submitted by the federal government, and thereafter

move the Court to review and enter this Consent Decree.

       Plaintiff will provide notice to the Court regarding the date the United States

receives notice of this Decree, and the date by which any comments from the United

States must be submitted.

Dated this 3 rd of December, 2019

                                    Respectfully submitted,


                                     f<-z-Z4 :z.~
                                    Reed Zars (WY State Bar No. 6-3224)
                                    Attorney at Law
                                    910 E. Kearney Street
                                    Laramie, WY 82070
                                    Telephone: (307) 760-6268
                                    reed@zarslaw .com

                                    Gabriel Clark-Leach (TX State Bar No. 24069516)
                                    Environmental Integrity Project
                                                 2
Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 3 of 27




                     1206 San Antonio Street
                     Austin, Texas 78701
                     Telephone: (512) 637-9479
                     Email: gclarkleach@environmentalintegrity.org

                     George E. Hays (WA State Bar No. 53874)
                     P.O. Box 843
                     Bellevue, WA 98009
                     Telephone: (415) 566-5414
                     Email: georgehays@mindspring.com
                     Application pending for admission

                     Counsel for Sierra Club




                             3
        Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 4 of 27




                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS

SIERRA CLUB,                            )
                                        )
       Plaintiff                        )
                                        )
       vs.                              )       Case No: 7:19-cv-00280
                                        )
 JAMES LAKE MIDSTREAM, LLC and          )
 CANYON MIDSTREAM PARTNERS,             )
 LLC,                                   )       CONSENT DECREE
       Defendants.                      )
                                        )
                                        )
                                        )
                                        )
                                        )
                                        )
_____________________________________________________________________________


                                       Date lodged in Court: December 3, 2019

                                       Date entered by Court:
         Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 5 of 27



                           CONSENT DECREE AND ORDER

       WHEREAS, Sierra Club (“Plaintiff”) brought this action (the “Complaint”)

against James Lake Midstream, LLC and Canyon Midstream Partners, LLC

(“Defendants”) (collectively, the “Parties”) under the federal Clean Air Act (the “Act”),

42 U.S.C. § 7401, et seq., for declaratory and injunctive relief and assessment of civil

penalties for certain alleged violations of the Act, and its implementing regulations at

the James Lake Gas Plant (the “Plant”);

       WHEREAS, James Lake Midstream, LLC (“JLM”) is the current owner and

operator of the Plant and was the owner and operator at the time of the actions alleged

by the Plaintiff to have violated the Act;

       WHEREAS, Canyon Midstream Partners, LLC (“Canyon”) held the membership

interests in JLM at the time of the actions alleged by the Plaintiffs to have violated the

Act but has since sold its interests in JLM, and thus has no ability to control the future

operation of the Plant or implementation of injunctive measures in this Consent Decree

and Order (the “Consent Decree”);

       WHEREAS, this Consent Decree therefore sets out separate requirements for

JLM and Canyon;

       WHEREAS, Defendants deny Plaintiff’s allegations and maintain that they have

been and remain in compliance with the Act and are not liable for civil penalties or

injunctive relief, and nothing herein shall constitute an admission of liability;

       WHEREAS, the Parties desire to settle all matters by this Consent Decree and

avoid the costs, delay, and uncertainty of litigation;

                                                 2
            Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 6 of 27



       WHEREAS, the Parties agree that the settlement of this action through this

Consent Decree without further litigation is in the public interest, and is a fair,

reasonable, and appropriate means of resolving the matter;

       WHEREAS, the Parties further anticipate that actions taken by the Defendants,

consistent with this Consent Decree, will result in significant reductions of emissions

from the Plant;

       WHEREAS, pursuant to 42 U.S.C. § 7604(c)(3) of the Clean Air Act (“Act”), this

Consent Decree is being forwarded to the United States Department of Justice and to

the United States Environmental Protection Agency (“EPA”) for the statutorily-

mandated forty-five (45) day review period; and

       WHEREAS, the Parties consent to the entry of this Consent Decree without trial

of any issues.

       NOW, THEREFORE, it is hereby ORDERED AND DECREED as follows:

                  I.     JURISDICTION, VENUE, AND APPLICABILITY

       1.        This Court has jurisdiction over the Parties to and the subject matter of

this action under Section 304 of the Act, 42 U.S.C. § 7604 and under 28 U.S.C. §§ 1331.

       2.        Venue is proper in this Judicial District under Section 304(c) of the Act, 42

U.S.C. § 7604(c), and under 28 U.S.C. §§ 1391.

       3.        The Parties consent to entry of this Consent Decree without further notice.

       4.        Upon the Date of Entry, the provisions of this Consent Decree shall apply

to, be binding upon, and inure to the benefit of the Parties. Further, the specific

provisions of this Consent Decree applicable to JLM, Plaintiff and Canyon, respectively,

                                                   3
            Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 7 of 27



shall apply to and be binding upon the successors in interest or assigns of JLM and

Plaintiff and the successors in interest of Canyon, respectively; provided that Woodland

Midstream II, LLC will not, nor will any of its affiliates other than JLM, be or become a

party to this Consent Decree as a result of being a successor in interest of Canyon. The

liability of Canyon and JLM shall be several and not joint.

       5.      In the event JLM proposes to sell or transfer, in whole or in part, its legal

or equitable interest in the Plant before the termination of this Consent Decree, or if

JLM’s operational responsibilities for the Plant are transferred or assigned in whole or

in part before the termination of this Consent Decree (a “Transfer”), JLM shall notify

Plaintiff of such proposed sale, transfer or assignment, shall advise the proposed

purchaser, successor-in-interest, assignee or transferee of the existence of this Consent

Decree, and shall obtain the purchaser’s, successor-in-interest’s, assignee’s or

transferee’s agreement to comply with the terms hereof that apply to JLM.

       6.      In the event of a Transfer by JLM, JLM shall file a motion to modify this

Consent Decree with the Court to make the terms and conditions of this Consent Decree

applicable to the purchaser, successor-in-interest, assignee, or transferee.

                                   II.    DEFINITIONS

       7.      Unless otherwise expressly provided herein, terms used in this Consent

Decree that are defined in the Clean Air Act, 42 U.S.C. § 7401, et seq., or regulations

implementing the Clean Air Act, shall have the meaning set forth in the Clean Air Act

or those regulations.



                                                  4
           Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 8 of 27



      8.      Whenever the terms set forth below are used in this Consent Decree, the

following definitions shall apply:

                    “AGI” shall mean acid gas injection.

                    “AGI Well” shall mean the acid gas injection well at the Plant.

                    “Ajax Compressor” shall mean the engine-driven acid gas

      compressor designated as Emissions Point Number (“EPN”) C-9 on the Plant’s

      Standard Permit Registration Number 116553.

                    “Clean Air Act,” “CAA,” or “Act” means the federal Clean Air Act,

      42 U.S.C. §§ 7401-7671q, and its implementing regulations.

                    “Date of Entry” shall mean the date this Consent Decree is

      approved or signed by the United States District Court Judge.

                    “Date of Lodging” shall mean the date this Consent Decree is filed

      for lodging with the Clerk of the Court for the United States District Court for the

      Western District of Texas.

                    “Day” shall mean, unless otherwise specified, calendar day.

                    "Electric AGI Compressor” shall mean the electric-drive acid gas

      compressor at the Plant.

                    “Emergency Flare” shall mean the flare designated as EPN FL-1 on

      the Plant’s Standard Permit Registration Number 116553.

                    “Emissions Event” shall have the meaning set forth in 30 Tex.

      Admin. Code § 101.1(28) at the Date of Entry.



                                               5
  Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 9 of 27



              “EPA” shall mean the United States Environmental Protection

Agency.

              “Excess Emissions,” for the purposes of this Consent Decree only,

shall mean the quantity of sulfur dioxide (“SO2”) in tons emitted to the

atmosphere from any emission point at the Plant in connection with an

Emissions Event. For the limited purpose of calculating the stipulated penalties,

Excess Emissions shall include emissions of SO2 even if those emissions may be

eligible for an affirmative defense. However, JLM is not barred from asserting

an affirmative defense in connection with these emissions for any other purpose.

              “Inlet Scrubber Vessel” shall mean the vessel designated as V-9600

on the Plant operating records, which is used to separate entrained liquids from

a gas stream to be compressed by the Ajax Compressor and the Electric AGI

Compressor prior to the first stage of compression on each respective

compressor.

              “Liquid Diaphragm Pump” shall mean a Sandpiper brand pump,

or equivalent, constructed of 316 stainless steel or polytetrafluorethylene wetted

parts.

              “Parties” shall have the meaning set forth in the recitals.

              “TCEQ” shall mean the Texas Commission on Environmental

Quality.




                                         6
              Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 10 of 27



                        “Term” of the Consent Decree shall mean the period of time

         between the Date of Lodging and the date the Consent Decree is terminated in

         accordance with Section XIV (Termination).

                        “Treated Gas Stream” shall mean gas that is contacted with an

         amine solution whereby most, if not all, of the hydrogen sulfide (“H2S”) and

         carbon dioxide (“CO2”) are removed.

                 III.   COMPLIANCE AND REPORTING REQUIREMENTS

         9.       Within 90 days of entry, subject to Force Majeure Events, JLM will

complete the following projects that are anticipated to reduce SO2 emissions from the

Plant:

                        Condensable Liquids Management Project. JLM shall complete

         the following measures intended to improve condensable liquids management in

         the acid gas injection system:

                        (i)     Installation of a second Liquid Diaphragm Pump and level

                  control switch on the off-skid scrubber vessel which services the Ajax

                  Compressor;

                        (ii)    Installation of a Liquid Diaphragm Pump and level control

                  switch on the Electric AGI Compressor to provide back-up service to the

                  existing electric pump;

                        (iii)   Installation of a Liquid Diaphragm Pump and level control

                  switch on the Inlet Scrubber Vessel;



                                                   7
 Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 11 of 27



             (iv)    Replacement of the Inlet Scrubber Vessel’s existing blowcase

      with a NACE-compliant trim blowcase vessel; and

             (v)     To ensure redundant pump service, the purchase of a spare

      Liquid Diaphragm Pump that can replace an installed Liquid Diaphragm

      Pump in the event an installed Liquid Diaphragm Pump is taken out of

      service.

             Automation and Instrumentation Project. JLM shall complete the

following measures intended to improve the automation of the Plant’s injection

compressors and improve monitoring of the compressors in the control room:

             (i)     Installation of an electronic temperature indication monitor

      on the Ajax Compressor cooler that will allow for live monitoring in the

      control room to assist operators in maintaining louver settings that keep

      the acid gas temperature acceptable for each stage of compression, but

      above its dew point and hydrate temperature;

             (ii)    Integrate monitoring of the Ajax Compressor into the control

      room screens to allow for real-time operator visibility of key operating

      parameters and set point alarms to enhance troubleshooting;

             (iii)   Incorporate data from the Ajax Compressor and the Electric

      AGI Compressor into the plant historian module to allow for enhanced

      analysis, troubleshooting and trend observation;

             (iv)    Installation of high-pressure and high-high-pressure alarms

      for the AGI Well to provide for notification to the plant control room

                                         8
        Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 12 of 27



             should the AGI Well down-hole pressure exceed the thresholds

             established in paragraph 10(b) of the Consent Decree.

                    Improved Measurement and Monitoring of the Acid Gas Flow.

      JLM shall complete the following measures intended to improve the accuracy of

      reported emissions:

                    (i)     Installation of a gas chromatograph for the plant inlet stream

             to provide for continuous measurement of the composition of the inlet gas

             stream, including H2S and CO2;

                    (ii)    Installation of a second transmitter on the H2S analyzer on

             the Treated Gas Stream to provide a more accurate measure of the level of

             H2S in the gas stream sent to Emergency Flare during an upset;

                    (iii)   Installation of a fuel purge meter at the Ajax Compressor

             and Electric AGI Compressor to allow for measurement of the gas utilized

             to purge these compressors prior to repairs.

      10.    Within 90 days of the Date of Entry, subject to Force Majeure Events, and

continuing through the term of the Consent Decree, JLM shall implement the following

projects that are anticipated to reduce SO2 emissions from the Plant:

                    Improved Compressor Maintenance Program. JLM shall

      implement an enhanced maintenance program that, compared to past practices,

      will improve the quality and frequency of maintenance on its injection

      compressors. Specifically, JLM will establish and implement a maintenance

      schedule for the Ajax Compressor and Electric AGI Compressor that specifies the

                                                9
        Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 13 of 27



      inspection, evaluation, repair and replacement activities required for each

      maintenance period (e.g., 90 days, 180 days, and annually). Each planned

      maintenance event shall be conducted in accordance with a detailed checklist of

      actions that are consistent with the applicable Original Equipment Manufacturer

      (“OEM”) specifications and contain additional tasks that management has

      identified as requiring periodic attention.

                    AGI Well Conditioning. Upon completion of the project identified

      in Paragraph 9.b.i of the Consent Decree (installation of high-pressure and high-

      high-pressure alarms for the AGI Well), JLM shall monitor surface pressure of

      the AGI Well on an ongoing basis and shall condition the AGI Well within 30

      days of monitoring pressure values above 1400 pounds per square inch gauge

      (“psig”).

                    Spare Parts/Equipment Inventory. JLM shall maintain at the

      Plant an inventory of all compressor parts and components subject to failure to

      avoid the delay in obtaining such parts and components from independent

      providers in the event of compressor breakdown. Specifically, JLM shall

      establish and maintain an inventory of spare parts for the Ajax Compressor and

      the Electric AGI Compressor that is in accordance with OEM recommendations

      and the planned maintenance schedule implemented pursuant to paragraph

      10(a) of the Consent Decree.

      11.    JLM shall submit to Plaintiff a report describing the progress in

implementing the projects described in paragraphs 9 and 10 on a quarterly basis for the

                                               10
         Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 14 of 27



twelve months following the Date of Entry and semi-annually thereafter until

termination.

       12.     Beginning on April 1, 2021, and annually thereafter until termination, JLM

shall submit to Plaintiff a written report on its compliance with paragraph 18.

       13.     If the information provided to Plaintiff pursuant to paragraphs 11 and 12

is determined by JLM to be confidential business information or required to be kept

confidential by law, JLM may require that the provision of this information be subject to

customary confidential treatment pursuant to a nondisclosure agreement with Plaintiff.

       14.     Notwithstanding any other provision of this Consent Decree, JLM shall

notify Plaintiff of any application to increase permitted SO2 emissions at the Plant

during the Term of the Consent Decree in excess of the Plant’s permitted SO2 emissions

as of the Date of Lodging.    Such notification shall be made at least 30 days prior to

submittal of the application.    Notwithstanding any other provision of the Consent

Decree, Plaintiff retains the right to challenge any application to increase permitted SO2

emissions from the Plant during the Term of the Consent Decree.

       15.     Plaintiff shall not initiate or participate in any judicial or administrative

proceeding, or submit written comments, challenging any permit changes necessary for

JLM to effectuate the commitments in paragraphs 9 and 10.

                                  IV.    CIVIL PENALTY

       16.     Not later than 60 days after this Court’s approval of the Consent Decree,

Canyon shall pay a civil penalty to the U.S. Department of Treasury in the amount of

$100,000 in settlement of the alleged violations that are the subject of this action.

                                                  11
           Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 15 of 27



                                   V.     MITIGATION

       17.     As part of a mitigation project, not later than 180 days after the Date of

Entry, Canyon shall deposit in the Court’s registry the sum of $275,000 (the “Mitigation

Payment(s)”) as a part of the settlement reached to conclude this litigation. The

Mitigation Payments shall be used to fund a project chosen by the parties from the list

of pre-approved environmental projects maintained by the Texas Commission on

Environmental Quality or another project, as chosen by the parties. The funds will be

expensed upon joint motion of the parties. If the parties fail to make to file such

motion within two years of entry of this Decree, the Mitigation Payments shall be made

forwarded from the Court’s registry to the U.S. Department of Treasury as a civil

penalty.

                            VI.    STIPULATED PAYMENTS

       18.     JLM shall be liable for stipulated payments for Excess Emissions each

year, as follows:

                      Beginning on January 1, 2020 and continuing on an annual basis

       thereafter until the termination of the Consent Decree, without demand JLM will

       pay a stipulated penalty to the United States Treasury of $1,000 for each ton of

       Excess Emissions emitted above 100 tons in a calendar year. Stipulated

       penalties shall be due on or before May 1 of the year following any such Excess

       Emissions (with the first of any such annual payments of stipulated penalties

       being due and owing no earlier than May 1, 2021).



                                                 12
         Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 16 of 27



                    JLM shall be entitled to subtract, from any annual stipulated

      penalty payment it has incurred, the portion of any TCEQ penalty that was

      actually paid to TCEQ or any payment for a Supplemental Environmental Project

      (“SEP”) made in lieu of penalties to the TCEQ that was actually paid to a SEP, in

      each case, since JLM’s last stipulated penalty payment, if any, or the Date of

      Entry if no previous stipulated penalty payment was due and owing, and that

      was attributable to the same violation(s) of the same emission limit(s) for which

      JLM has already paid, or are currently required to pay, a stipulated payment

      pursuant to this Consent Decree.

                    Maximum stipulated payments owed pursuant to paragraph 18(a)

      shall be capped at $500,000 for any given calendar year.

                 VII.   NOTIFICATIONS AND RECORDKEEPING

      19.    All notifications, submittals, reports, and other information required by

this Consent Decree shall be directed to the individuals at the addresses specified

below, unless those individuals or their successors give notice of a change to the other

Parties in writing by U.S. Mail and email.

             For the Plaintiff:

             George E. Hays
             P.O. Box 843
             Bellevue, WA 98009
             Email: georgehays@mindspring.com


             For Defendants:

             Joshua Frank

                                               13
         Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 17 of 27



              Baker Botts L.L.P.
              1299 Pennsylvania Ave., N.W.
              Washington, DC 20004
              (202) 639-7748
              joshua.frank@bakerbotts.com

                                VIII. FORCE MAJEURE

       20.    A “Force Majeure Event” for the purposes of the Consent Decree is

defined as any event arising from causes beyond the reasonable control of Defendants

or any entity controlled by Defendants (including, without limitation, Defendants’

contractors and subcontractors, and any entity in active participation or concert with

Defendants with respect to the obligations to be undertaken by Defendants pursuant to

this Consent Decree), that delays or prevents, or can reasonably be anticipated to delay

or prevent, compliance with the obligations of the Consent Decree, despite Defendants’

best efforts to meet such deadlines. The requirement that Defendants exercise

“best efforts” to meet the deadlines includes using best efforts to avoid any Force

Majeure Event before it occurs, and to use best efforts to mitigate the effects of any

Force Majeure Event as it is occurring, and after it has occurred, such that any delay is

minimized to the greatest extent possible.

       21.    Without limitation, unanticipated or increased costs or changed financial

circumstances shall not constitute a Force Majeure Event. The absence of a

regulatory approval shall constitute a Force Majeure Event so long as Defendants

demonstrate that, as appropriate to the approval:

                     Defendants made timely and complete applications for such

       approval(s) to meet the deadlines;

                                                14
         Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 18 of 27



                     Defendants reasonably complied with all requirements to obtain

       such approval(s);

                     Defendants diligently sought such approval,

                     Defendants diligently and timely responded to all requests for

       additional information; and

                     Without such approval, Defendants will be required to act in

       violation of law to meet one or more of the obligations set forth in this Consent

       Decree.

        IX.      EFFECT OF SETTLEMENT AND RESERVATION OF RIGHTS

       22.    This Consent Decree represents full and final settlement among the

Parties. This Consent Decree resolves, and Plaintiff and Plaintiff’s affiliates release and

waive, any and all civil claims, causes of action, demands, actions and/or rights of

action, that Plaintiff or Plaintiff’s affiliates may have against Defendants or Defendants’

affiliates for violations of the Clean Air Act at the Plant occurring on and before the

Date of Entry of this Consent Decree by the Court. The Parties further agree that the

Consent Decree resolves, and Plaintiff and Plaintiff’s affiliates release and waive, any

and all civil penalties and injunctive relief related to alleged violations of the Clean Air

Act regulatory provisions alleged in the Complaint that may occur from the date the

Complaint was filed through the date of termination of the Consent Decree.

Notwithstanding termination of this Consent Decree pursuant to Section XIV, the

requirements of this paragraph are permanent and shall survive termination of this

Consent Decree.

                                                 15
            Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 19 of 27



          23.   Plaintiff and Plaintiff’s affiliates shall not: (a) fund any third-party

litigation involving any claims settled, released and waived by this Consent Decree; or

(b) submit formal comments or testimony to an administrative agency opposing permits

or approvals necessary for Defendants or Defendants’ affiliates to comply with the

Consent Decree.      Notwithstanding termination of this Consent Decree pursuant to

Section XIV, the requirements of this paragraph are permanent and shall survive

termination of this Consent Decree.

          24.   Notwithstanding the foregoing, Plaintiff reserves all legal and equitable

remedies available to enforce the terms of this Consent Decree.         Further, nothing in

this Consent Decree shall restrict or control Plaintiff’s comments, litigation, or any other

activity related to state or federal implementation plans other than those expressly

identified in paragraphs 22 and 23 of this Consent Decree.

          25.   Nothing in this Consent Decree shall be construed to limit the rights of the

United States to obtain penalties or injunctive relief under the Act or implementing

regulations, or under other federal laws, regulations, or permit conditions. Defendants

reserve all legal and equitable remedies available against any such action by the United

States.

          26.   The failure of any Party to comply with any requirement contained in this

Consent Decree will not excuse the obligation to comply with other requirements

contained herein.




                                                   16
         Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 20 of 27



                            X.     DISPUTE RESOLUTION

       27.    The dispute resolution procedure provided by this Section may be used to

resolve all disputes arising under this Consent Decree, provided that the Party invoking

such procedure has first made a good faith attempt to resolve the matter with the other

Party. The provisions of this Section X shall be the sole and exclusive mechanism to

seek relief from the Court to resolve disputes arising under or with respect to this

Consent Decree.

       28.    The dispute resolution procedure required herein may be invoked by one

Party giving written notice to the other Party advising of a dispute pursuant to this

Section. The notice shall describe the nature of the dispute and shall state the noticing

Party’s position with regard to such dispute.

       29.    In the event one Party asserts that any other Party is in violation of any

requirement of this Consent Decree, the asserting Party will provide written notice of

such asserted violation to the other Party. Before pursuing action to enforce any

asserted violation, the noticing Party will provide the other Party with an opportunity

to remedy such asserted violation within 30 days of receiving written notice or, in the

case of a claimed breach which cannot be reasonably remedied within a thirty (30) day

period, an opportunity to take reasonable action to remedy the claimed violation within

such thirty (30) day period and, thereafter, diligently complete the activities necessary

to remedy the claimed breach.

       30.    If the asserted violation is not cured within the applicable time period, the

asserting Party may seek relief from the Court.

                                                17
         Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 21 of 27



       31.    The Court shall decide all disputes pursuant to applicable principles of

law for resolving such disputes. This Court shall not draw any inferences nor establish

any presumptions adverse to either Party as a result of invocation of this Section or the

Parties’ inability to reach agreement.

       32.    No party shall be entitled to money damages for any breach of this

Consent Decree.     Specific performance shall be the sole remedy available for any

breach of this Consent Decree.

                         XI.    ATTORNEYS FEES AND COSTS

       33.    Pursuant to 42 U.S.C. § 7604(d), not later than 30 days after the Court’s

entry of this Consent Decree, Canyon shall pay $235,309.13 for costs of litigation

(including reasonable attorney and expert witness fees) to Plaintiff’s counsel by bank

draft made payable to “George E. Hays.”

       34.    Nothing in this Consent Decree shall constitute an admission by any Party

as to liability for costs or fees from any other Party.

                                 XII.    MODIFICATION

       35.    The terms of this Consent Decree may be modified only by a subsequent

written agreement signed by Plaintiff and the Defendants. Where the modification

constitutes a material change to any term of this Consent Decree, it shall be effective

only upon approval by the Court.

                        XIII. RETENTION OF JURISDICTION

       36.    Until termination of this Consent Decree, this Court shall retain

jurisdiction over both the subject matter of this Consent Decree and the Parties to this

                                                  18
         Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 22 of 27



Consent Decree to enforce the terms and conditions of this Consent Decree.       Following

termination, the Court shall retain jurisdiction to enforce the provisions and obligations

set forth herein that are permanent.

                                 XIV. TERMINATION

       37.    After a period of no less than three years from the Date of Entry, JLM may

move the Court to terminate the Consent Decree provided that JLM certifies that it has

been in Substantial Compliance with the requirements of the Consent Decree for the

twenty-four (24) months immediately preceding the motion to terminate. “Substantial

Compliance” shall mean that JLM has satisfied all injunctive requirements set forth in

paragraphs 9 and 10, that Excess Emissions did not exceed 150 tons per calendar year in

the two calendar years immediately preceding the motion to terminate, and that JLM

has paid any stipulated payments due pursuant to paragraph 18.

       38.    Notwithstanding the provisions of paragraph 37, Defendants may move

to terminate the Consent Decree without a showing of Substantial Compliance after five

calendar years from the Date of Entry provided Defendants demonstrates either: (1) that

the Plant has two operational acid gas injection compressors, each one of which alone is

capable of handling the facility’s full acid gas waste stream; or (2) that the Plant has

three operational acid gas injection compressors, any two of which together are capable

of handling the facility’s full acid gas waste stream.

       39.    Termination of this Consent Decree shall not affect any matter expressly

set forth in this Consent Decree that is to survive as an agreement among the Parties.



                                                 19
         Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 23 of 27



                      XV.    LODGING AND ENTRY OF DECREE

       40.    The Parties agree to cooperate in good faith in order to obtain the Court’s

review and entry of this Consent Decree.

       41.    Pursuant to 42 U.S.C. § 7604(c)(3), this Consent Decree will be lodged with

the Court and simultaneously presented to the United States for its review and

comment for a period of 45 days. After the review period has elapsed, the Consent

Decree may be entered by the Court. If the Consent Decree is not entered by the

Court, the Parties shall retain all rights they had in this litigation before the Date of

Lodging.

       42.    The Parties agree to cooperate in good faith in order to expeditiously

obtain EPA and United States Attorney General (Department of Justice, or “DOJ”)

review and District Court approval. In the event that DOJ or EPA comments upon the

terms of this Consent Decree, the Parties agree to discuss such comments to support the

entry of the Consent Decree or to make any revisions to the Consent Decree as the

Parties determine may be appropriate.

                                  XVI. SIGNATORIES

       43.    Each undersigned representative of a Party to this Consent Decree certifies

that he or she is fully authorized to enter into the terms and conditions of this Consent

Decree and to execute and legally bind such Party to this Consent Decree.

       44.    The Parties hereby agree not to oppose entry of this Consent Decree by

this Court or challenge any provision of this Consent Decree.



                                                 20
        Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 24 of 27



                                XVII. COUNTERPARTS

      45.    This Consent Decree may be signed in counterparts.

      THE UNDERSIGNED Parties enter into this Consent Decree and submit it to this

Court for approval and entry.

                                        SO ORDERED:


                                        UNITED STATES DISTRICT JUDGE



      Dated this __ day of _______, 2019.




                                            21
Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 25 of 27
Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 26 of 27
Case 7:19-cv-00280-DC Document 3 Filed 12/03/19 Page 27 of 27
